Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 03 March 2021 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 March 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 03 January 2022 is acknowledged.
Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 January 2022.
Claim Interpretation & Examiner’s Remarks
It is noted that the phrase "for converting carbon dioxide to valuable materials by scattering non-thermal plasma" in the preamble of claim 1 is construed as an intended use and therefore any taught packing material only needs to be capable of being a preform for “converting carbon dioxide to valuable materials by scattering non-thermal plasma”. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the preamble does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use in converting carbon dioxide to valuable materials by scattering non-thermal plasma, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, any prior art structure - which has a packing material identical to that set forth in the present claims - is capable of performing the recited purpose or intended use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson.
	Claim 1: Jackson discloses a dielectric material having various shapes and sizes such as glass beads and hollow cylindrical shapes (abs, ¶17, 50 and Figs 1A-E, 4A-B, 5 with accompanying text). It is noted that Jackson discloses the feature of converting carbon dioxide by scattering non-thermal plasma and the surface ridges/grooves (Figs 1A-E, 4A-B, 5 with accompanying text). 
	Claim 2: Jackson discloses the alumina dielectric packing material (¶50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Lappalainen (NPL).
	The disclosure(s) of Jackson is relied upon as set forth above.
	In the alternative that the grooves are not explicitly disclosed by the Figures in Jackson, the Lappalainen secondary reference teaches that etching grooves on packing material is known to provide surface roughness and improve the liquid spreading and enhance the hydrodynamic connection (abs, section 2). It is noted that Jackson is motivated to optimize the shape and porosity of the packing material (¶27 and 50). Therefore, it would have been well within the purview of a skilled artisan to apply the known technical improvement of Lappalainen to the packing material of Jackson to gain the benefit of improving the liquid spreading and enhancing the hydrodynamic connection.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (and Lappalainen) as applied to claim 1 above, and further in view of Ha (WO-2020085839-A1 – the US equivalent US-20220070993-A1 is referenced from hereon).
	The Jackson (and Lappalainen) reference(s) disclose(s) the claimed invention but do(es) not explicitly disclose the feature of packing material having the claimed 180-300 microns size range.  It is noted that the Jackson (and Lappalainen) reference discloses the packing material having “various particle sizes” (Jackson: ¶27) and the claim(s) call(s) for a range of 180-300 microns.  In an analogous art, the Ha reference discloses a dielectric packing material such as alumina for treating CO2 with a size range of 10-200 microns (abs, ¶ 33-34).  One of ordinary skill in the art would have recognized that applying the known technique of Ha to the teachings of Jackson (and Lappalainen) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhancing the fluidity and treatment surface of the packing material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RITTSTIEG discloses a dielectric packing material for cleaning airborne pollutants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764